OFFICE         OF THE ATTORNEY             GENERAL     OF TEXAS
                                          AUSTIN




Dr. 080. vi. coz,
State litalthDirector
Austin,Taxar




an opinion on the follaw
             “1,       Vfhether or
        pliaa with the prwi
        er any additionelwo




                                 is it req.&red that the nuubm
                                  stamp      by the    Stats   Bealth   I%-
                                 the stamp6 be sold and the IIIIPL'
                                eon by the bedding ~qts?"
                        irat    questiora       the attaaksd
                                              ia whethas
staap     ot?zip.Ueu     with the protisiem of th8 ka%, QIFuheth-
er anp additional              word3-ng should        be ?laaed   theseen,    su&t
aa the ~0x4 *&sgP.
                                                             483


Cr..Gee. W. Car, Pqe P,

         'I'heState Health cjtsloeris hemsby authori+
    ed to prepare and oaum to be printed, adhesive
    etaups   whioh shall oontain a replloa OS the seal
    or the State or Texas, the registeringnumber or
    the person applying them&r, and suoh other
    matters as the state iioalthCfSloer sball direot.*
       The above sentenoe 5.ethe only mention made ti
the Aot OS the appearenoe of the required stamp. The B~QII
pie stamp enolosed in your letter bears a aaol of the
state CrSTexas, tugethes with the words "bedding cevenm*,
and In the lower portion *The staqe Cepartmentof Health".
The above quotsd eentenoe required that   the registry
number or the person applyingthereror ehallappear on
the stmp. In our oplnlon, that registry number muat
a:jpearon the stamp b6Sore it irrlseued by your depart-
lmnt. 'i;lththlt addition, we believe that the stamp sug-
geated by you oomplles wlth the law.    The law permita
the State Uealth olfioer to put other informationon the
stamp but it does not require him to do 60.
       Your seoond question relates to the numbering on
ataupe. You aek If it ia neoessary that the number ap-
pear on the stamp beSore its iasuanoe by yourdepartment,
must tB:be printed on the stamp or may it be plaoed there-
on by a numbering machine or in handwriting.
       Quoting agab the last sentinoe 0r seaticplP(b)
the Legislature aaid the "state Health OSfioar is hereby
authorizad to prepare and oause to be printed, adhesive
stamps whioh &all oontain a replica of %ha seal OS the
state OS Toxao, the regieteringnumber OS the person
applylng thereroY* * * w
       tiethink It clearly the intentIon of the Leglala-
ture that numbers shall be on the etarzpeprior to the
the they are issued by youp ofilo~e~.Further, Se&&on
7(a) of the Aot sayo that no person lrhallaell, mu-
SaQture, renwate or have in his poasmNiiaa to sell
bedding unless thare ba arrlxedan adheeios Bt.mp re-
pared and issued by this departzm.% Thl6 departmen p7;-
rerera to the State 36alth Department, It ie understand-
able that failure to have the number8 on the stamps be-
fore they are leaued by ye,= OSStoe might lead to a
groga abuse of the pivile&e or 16tting the puroha8er
numbur the stamp. %e sa8 no partioular objsotion, it
                                                            482



m.     Geo.   i;.   cox,   Page   3



it be mre eoonoroLca1for the adminietrationof the Aot
to par&t your departmentto place the mmbers on the
stmla by means of handwritingor by a numbering DuOhIaO.
And we beilcvo it permissiblefor you to use that meana
OS placing the numbers thereon.

        Your third question Is answered by reawn of auf
answer to .auestIonnumber 2, in wMoh we advise you that
the register number must appear on the stamp prior to the
time It is Issued by your 0rrioe.
                                      Yoor8 very truly




     APPROVED JUL 31, 1939